FILED
                            NOT FOR PUBLICATION                              OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10481

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00595-DCB

  v.
                                                 MEMORANDUM *
ISAID HERRERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Isaid Herrera appeals from the 63-month sentence imposed following his

guilty-plea conviction for re-entry after deportation, in violation of 8 U.S.C. §1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Herrera contends that his sentence is substantively unreasonable. The

district court did not procedurally err. See United States v. Carty, 520 F.3d 984,

993 (9th Cir. 2008) (en banc). Moreover, in light of the totality of the

circumstances, the district court’s sentence at the low end of the Guidelines range

is substantively reasonable. See id.

      AFFIRMED.




                                          2                                    09-10481